         Case 1:19-cv-03377-LAP Document 220 Filed 12/04/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 VIRGINIA L. GIUFFRE,


         Plaintiff / Counterclaim Defendant,
                                                   Case No. 19-cv-03377-LAP
                                                   REDACTED VERSION
         v.
                                                   DECLARATION OF NICOLE J. MOSS
 ALAN DERSHOWITZ,

         Defendant / Counterclaim Plaintiff.


        Nicole J. Moss hereby declares pursuant to 28 U.S.C. § 1746 as follows:

        1.      I am a partner at Cooper & Kirk PLLC (“Cooper & Kirk”), and I make this

declaration in support of Plaintiff Virginia Giuffre’s opposition to Defendant Alan Dershowitz’s

motion to disqualify Cooper & Kirk as Plaintiff’s counsel.

        2.      Attached hereto as Exhibit A is a true and correct copy of an email exchange dated

May 31, 2016, between Defendant and Laura Menninger, which Defendant produced in this action

with Bates stamp DERSH010535.

        3.      Attached hereto as Exhibit B is a table that accurately lists the documents we have

located in Defendant’s productions in this action that were or may have been subject to the

protective order entered by the Court in Giuffre v. Maxwell, No. 15-cv-7433 (S.D.N.Y.), or were

filed under seal in that action.

        4.      Many of these documents were produced to us as “orphaned” attachments, meaning

that they were produced without the parent email to which they were attached. Before Defendant

produced these documents, he asserted that he had entered into a joint defense agreement with

Ghislaine Maxwell and therefore intended to withhold his correspondence with her attorneys on
         Case 1:19-cv-03377-LAP Document 220 Filed 12/04/20 Page 2 of 3




privilege grounds.

                                     Defendant withdrew his assertion of privilege and produced

email correspondence with Maxwell’s counsel. We believe this correspondence is the source of

the sealed and confidential material Defendant has produced.

       5.      Except on one document, Defendant has not added his own confidentiality legend

to the sealed and confidential materials he has produced from the Maxwell matter, though some

bear an original legend from that matter. We intend to treat the protected materials Defendant

produces as sealed and/or confidential to the extent that we can independently discern that they are

protected.

       6.      On October 27, 2020, in accordance with this Court’s order dated September 9,

2020 (Doc. 174), Plaintiff produced to Defendant excerpts of deposition and hearing transcripts,

deposition exhibits, party and non-party productions, other discovery materials, and sealed filings

from Giuffre v. Maxwell, that were in Cooper & Kirk’s custody and mentioned Defendant

(including sufficient surrounding material to provide context for the references). This production

included material from Cooper & Kirk’s files and material discovered during the course of our

review of Plaintiff’s emails. It omitted material covered by the Court’s sealed order dated

September 9, 2020. On November 9, 2020, Plaintiff made a supplemental production consisting

of excerpts of expert reports found in Cooper & Kirk’s files, which we had inadvertently omitted

from the previous production. We marked all of these documents “confidential.”

       7.      Between these productions and Plaintiff’s initial production, Plaintiff has produced

most of the documents listed on pages 9–10 of Defendant’s brief.

       8.      Cooper & Kirk represents Plaintiff pro bono.




                                                     2
          Case 1:19-cv-03377-LAP Document 220 Filed 12/04/20 Page 3 of 3




        9.     Boies, Schiller & Flexner represented Plaintiff pro bono when it represented her in

this action.

        I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.

Dated: December 4, 2020                                             Respectfully submitted,


                                                                    s/ Nicole J. Moss
                                                                    Nicole J. Moss




                                                    3
